Citation Nr: 1205137	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.  The Veteran died in October 2007; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO.

In January 2011, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is shown to have died in October 2007 as the result of respiratory arrest due to metastatic bladder cancer.  

2.  At the time of death, service connection had been awarded for posttraumatic stress disorder, tinnitus, bilateral hearing loss, the residuals of shell fragment wounds, erectile dysfunction and prostate cancer, rated as 60 percent disabling.

3.  The Veteran is not shown to have suffered from the residuals of prostate cancer that caused or contributed materially in producing or accelerating his demise.  


CONCLUSION OF LAW

The service-connected disability manifested by the residuals of prostate cancer did not cause or contribute material and substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the appellant's claim of service connection for the cause of the Veteran's death in correspondence sent to her.  

These letters notified the appellant of VA's responsibilities in obtaining information to assist her in completing the claim and identified her duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was included in the correspondence.  

VA has also made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service private treatment records, and testimony offered by the appellant in support of her claim.  The appellant has not identified any other evidence which has not been obtained.

Moreover, the Board obtained an opinion from a reviewing VA medical specialist to assist in deciding the appeal.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of notification or the content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   
The appellant asserts that the Veteran's death was related to his service-connected prostate cancer.  As a corollary argument she asserts that her husband should have been service connected for bladder cancer, to include as secondary to the service-connected prostate cancer.  (See January 2011 Hearing Transcript, pp. 5-6).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Additionally, certain chronic diseases, including diabetes and hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Veteran died in October 2007.  The immediate cause of death was that of respiratory arrest due to metastatic transitional cell bladder cancer.  

During his lifetime, the Veteran had been granted service connection for tinnitus, the residuals of a shell fragment wound of the left elbow, the residuals of a shell fragment wound of the back, a bilateral high tone deafness, posttraumatic stress disorder, the residuals of prostate cancer, and erectile dysfunction associated with prostate cancer.   He also had been awarded special monthly compensation benefits based on loss of use of a creative organ.  The combined evaluation for the Veteran's service-connected disabilities was 90 percent.  See 38 C.F.R. § 4.25.

The treatments records reflect that the Veteran was treated for transitional cell carcinoma of the bladder 2001 with recurrences in 2004, 2005 and 2007.  He underwent a cystoprostatectomy in 2001.  Pathology reported a T3a, N0, Mx bladder cancer with a total of 32 nodes removed.  There was also noted to be adenocarcinoma in the prostrate.  (See July 2007 VA Completion Note Department of Onocology).

In a statement dated in September 2003, D.R. Pearl, MD, reported that the Veteran had high-grade uroepithelial carcinoma of the bladder as well as a second primary cancer manifested by adenocarcinoma of the prostate.   

The Board obtained a specialist opinion from a VA oncologist in August 2011.  The medial specialist reviewed the records and found that the prostate cancer did not play a role in the Veteran's death or his clinical course.  The Veteran was noted to have been diagnosed with progressive bladder cancer and to have died from complications related to metastatic bladder cancer.  He noted that, while prostate cancer was deemed to be associated with Agent Orange exposure, bladder cancer was not on the list of malignancies related to exposure to Agent Orange.  

The VA medical reviewer concluded it was less than 50 percent probability that the service-connected prostate cancer was a principal or contributing factor in his death.  There was less than a 50 percent probability that the bladder cancer was related to the Veteran's service or due to herbicide exposure.  There was noted to be no basis for opining that the service-connected prostate cancer caused or aggravated his bladder cancer.  

Here, the service-connected prostate cancer is shown to have constituted a separate primary malignancy that was not associated with his bladder cancer and was assigned a 60 percent rating on the basis of urinary incontinence due to the removal of the prostate prior to the Veteran's demise.  

However, the recently obtained medical opinion attributed the Veteran's death solely due to metastatic bladder cancer.  The medical reviewer in this regard found that there was less than a 50 percent probability that the prostate cancer caused or contributed materially and substantially in producing the Veteran's demise    

On review of the treatment records, the pathological report referable to the recurrence of the Veteran's cancer in 2004 showed features that were consistent with poorly differentiated carcinoma with sarcomatoid features.  These were described as "not classic," but the immunohistochemical profile was noted to have been compatible with a primary origin in the urinary bladder.   Significantly, "[c]linical correlation" was "advised."  

In a subsequent document dated in February 2005, it was noted the Veteran's malignant cells were "more consistent with bladder carcinoma than with prostate carcinoma."

In a subsequent document dated in July 2006, it was noted that a biopsy had shown undifferentiated carcinoma consistent with squamous cell and that "[i]t was the feeling that this was recurrent transitional cell from his bladder."  

Finally, in a subsequent document dated in March 2007, it was noted that an MRI of the pelvis showed extensive abnormal signaling in the right hemipelvis, particularly in the right sacrum and right ileum suspicious for tumor involvement.  
  
During the recent hearing, the appellant testified that the Veteran had been diagnosed with bladder and prostate cancer at the same time and had surgery to remove both his bladder and prostate.  (See Hearing Transcript, p. 4)  However, the medical evidence over the course of treatment has attributed recurrences of cancer to the nonservice-connected metastatic bladder cancer.        

To the extent that the service-connected residuals of the prostate cancer were rated as 60 percent disabling  at the time of the Veteran's death, the Board finds that the service-connected residuals of the prostatectomy are not shown to have had a material influence in producing or accelerating the Veteran's demise because they were not identified as involving a vital organ and being progressive or debilitating .  

The reviewing medical specialist did fully assess the likely impact that the service-connected prostate cancer might have had on the Veteran's health in resisting the fatal disease process, and the Board attaches great value to his opinion in arriving at this decision.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  



ORDER

Service connection for the cause of the veteran's death is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


